Citation Nr: 0619878	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  02-00 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for ingrown toenails.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1979 to March 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision rendered in February 2001 of 
the Department of Veterans Affairs (VA) Regional Office (RO).

This case has been before the Board previously in November 
2002 and December 2004.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in August 2003.  Unfortunately, a transcript of 
this hearing is not available, due to mechanical failure of 
the equipment used to record the hearing.  The veteran was 
offered an opportunity to again testify before the Board, but 
declined to do so.

In February 2006, the RO granted service connection for tinea 
pedis and gastrointestinal reflux disease with irritable 
bowel symptoms.  As the claims have been fully resolved in 
the veteran's favor, the appeal of the claims to the Board 
have been rendered moot. 


FINDINGS OF FACT

1. Hypertension was not affirmatively shown during service; 
hypertension was not manifested to a compensable degree 
within the one-year period following separation from service; 
and hypertension is otherwise unrelated to service. 

2. Ingrown toenails are not currently shown. 




CONCLUSIONS OF LAW

1. Hypertension was not incurred in service and service 
connection for hypertension as a chronic disease may not be 
presumed. 38 U.S.C.A. §§ 1101. 1110, 1112, 1113, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 

2. Ingrown toenails were not incurred in service.  
38 U.S.C.A. § 1110, 1131, 5107(b) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159. 

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided post-adjudication VCAA notice by letters, 
dated in August 2001 and July 2003.  The notices informed the 
veteran of the type of evidence needed to substantiate the 
claims of service connection, namely, evidence of an injury, 
disease, or event causing an injury or disease during 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  The veteran was also informed that VA would obtain 
service records, VA records and records of other Federal 
agencies, and that she could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with her authorization VA would obtain any such records on 
her behalf.  She was asked to submit evidence, which would 
include that in her possession, in support of her claims.  
The notice included the effective date provision for service 
connection, that is, the date of receipt of the claims, as 
the claim was received more than one after service.    

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice was provided on 
four of the five elements of a service connection claim). 

As to the remaining element under Dingess, the VCAA notice 
did not include the criteria for rating the claimed 
disabilities, since the Board is denying the claims of 
service connection, any question as to a disability rating is 
rendered moot and any defect with respect to the notice 
required under Dingess at 19 Vet. App. 473 has not prejudiced 
the veteran's claims.  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However the action 
of the RO described above cured the procedural defect because 
the veteran had a meaningful opportunity to participate 
effectively in the processing of the claims as she had the 
opportunity to submit additional argument and evidence, which 
she did, and to address the issues at a hearing, which she 
also did.  For these reasons, the veteran has not been 
prejudiced by late timing of the VCAA notice.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No.05-7157 (Fed. Cir. Apr. 5, 2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO did obtain the veteran's 
service records, VA records, records of the Social Security 
Administration, and private medical records.  Also the 
veteran was afforded VA examinations.  

As the veteran has not identified any additional evidence 
pertinent to the claims, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 .  

Service connection may be established where all the evidence 
of record, including that pertinent to service, demonstrates 
that the veteran's current disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Continuous service for 90 days or more during a period of war 
or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
hypertension to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Hypertension

The service medical records reveal rare, isolated elevated 
blood pressure readings during service, but sustained 
elevated blood pressure readings were not shown.  After 
service in July 1991, service department medical records 
again show an isolated elevated blood pressure reading among 
several normal readings.  It is not until 1997 that the 
record shows a diagnosis of essential hypertension.  On VA 
examination in February 2001, history included high blood 
pressure beginning in 1989 with medication first prescribed 
in 1994.  The diagnosis was poorly controlled hypertension.  
Records from Social Security Administration document a 
diagnosis of hypertension in December 2002.

In December 2004, the Board remanded the veteran's claim in 
part to obtain a medical opinion as to the etiology and date 
of onset of hypertension.  The resultant VA examination, 
dated in October 2005, was conducted after review of the 
claims file.  The examiner observed the record presented 
readings of high blood pressure during service and noted that 
they were obtained during instances when the veteran was 
acutely ill and after pregnancy.  Repeated measurements 
conducted in June 1990, the examiner observed, reflected only 
one reading with a diastolic pressure at 90.  Others remained 
well below 90.  Based on the evidence, the examiner expressed 
the opinion that the medical documentation did not support a 
finding of sustained high blood pressure during service, and 
that the isolated findings of elevated blood pressure did not 
represent the onset of a chronic hypertension at that time.

The veteran was discharged from service in 1991.  Thereafter, 
it is not until 1997 that hypertension was diagnosed.  Thus 
the first medical evidence of a diagnosis of hypertension is 
six years following the veteran's discharge from active 
service and well beyond the one-year presumptive period.  

The veteran has submitted several statements proffered by a 
private physician, J.J.D., MD, the most recent dated in May 
2005, who stated that the veteran manifested hypertension 
with onset in 1990 according to the history the veteran 
provided him.  Records of the Social Security Administration 
include a statement of S.S.K., MD, dated in June 2004, who 
noted an eight-year history of high blood pressure as 
reported by the veteran.  A bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record. Miller v. West, 11 Vet. App. 
345, 348 (1998).  And a bare transcription of lay history, 
unenhanced by additional comment by the transcriber, is not 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Because the physician's statements are 
based solely on a medical history as provided by the veteran 
without a factual predicate in the record, the statements 
alone do not provide a causal link between the veteran's 
service and the post-service manifestation of hypertension, 
or to establish the onset of hypertension during active 
service. 

The Board has carefully reviewed the entire record, including 
the veteran's statements that her hypertension is related to 
service, but the veteran's statements are not competent 
medical evidence to establish a nexus between hypertension 
and active service, as a lay person is not competent to offer 
an opinion requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Absent competent 
medical evidence, affirmatively showing onset of hypertension 
during service, or of a causal link between the currently 
diagnosed hypertension and service, or of hypertension 
manifested within the one-year presumptive period, the 
preponderance of the evidence is against the claim of service 
connection for hypertension. 

Ingrown Toenails 

The service medical records contain no complaint, finding, or 
history of any ingrown toenail.  Private medical records 
disclose that after service, in 1997 and in 2003, there was a 
history of a fungal infection involving the toenails and 
ingrown toenails, respectively.  Since May 2000, VA records 
show that the veteran has been treated onychomycosis.  On VA 
examination in February 2001, history included problems with 
ingrown toenails.  There was no finding of any ingrown 
toenail, and the diagnosis was onychomycosis with a history 
of ingrown toenails, most likely the result of the fungal 
infection of the toenails.

In December 2004, the Board remanded the veteran's claim in 
part to obtain a medical opinion as to the etiology of the 
claimed ingrown toenail.  The requested examination was 
conducted in October 2005.  After noting a review of the 
claims file, the examiner expressed the opinion that any 
ingrown toenail was not the result of service.  There was no 
finding of any ingrown toenail. 

The Board has carefully reviewed the entire record, including 
the veteran's statements.  Except for a history of ingrown 
toenails, the record contains no documentation of a finding 
of any ingrown toenail.  The veteran is being treated for 
onychomycosis, which may involve thickening and crumbling of 
the toenails, but onychomycosis, itself, is not evidence of 
an ingrown toenail.  In the absence of competent medical 
evidence of any current ingrown toenail, there is no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


ORDER

Service connection for hypertension is denied.

Service connection for an ingrown toenail is denied. 



____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


